ORDER
PER CURIAM:
On December 4, 1998, appellant Dana Bamvakais made, executed and delivered to C. Edward Willig her written promissory note in the principal sum of $13,500. She received a check from Willig in the sum of $13,500. The note on its face shows that the payee of the note was “CEW Enterprises.” Appellant made three partial payments to Willig, payable to CEW Enterprises. Appellant failed to keep note payments current, and the note came into default. Respondent made demand for payment of the note, and thereafter filed suit in his own name doing business as CEW Enterprises. The claim was based on a written promissory note.
Appellant filed a counterclaim alleging fraud and specifically that Willig had made a promise to provide a parking lot adjacent to a mutual business building and that she relied to her detriment in leasing space in that business building.
After depositions were taken of both Appellant and Respondent, Respondent sought summary judgment on both the promissory note and on the counterclaim. The circuit court entered summary judgment on both counts in favor of Respondent.
For the reasons stated in the memorandum provided to the parties, we affirm the trial court’s decision. Rule 84.16(b).
The judgment is affirmed.